DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 27 August 2019 has been entered; claims 1-5 remain pending. 

Claim Objections
Claim 4 is objected to because of the following informalities: regarding claim 4, the limitations “using the sludge dehydrating agent and an additional polymer…in combination” would be more clearly written as an active “adding” step of these two components to the sludge; additionally, the limitations “or an anionic polymer” should likely be recited as “or is an anionic polymer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007268414A (machine translation provided and relied upon), hereinafter “JP 414”.
With respect to claim 1, JP 414 teaches a cationic polymer flocculant comprising 80 mol% methyl chloride quaternized dimethylaminoethyl acrylate (discrete value within “1 to 100 
With respect to claims 3 and 4, JP 414 discloses that the cationic polymer flocculant is added with an amphoteric polymer flocculant comprising 28 mol% methyl chloride quaternized dimethylaminoethyl acrylate (“polymer having a cationic functional group”), 35 mol% acrylamide, and 35 mol% acrylic acid to aggregate and dewater the sludge (Paragraph [0034]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2007268414A (machine translation provided and relied upon) in view of Weir et al. (U.S. Patent Publication # 2004/0124154), hereinafter “JP 414” and “Weir”.
With respect to claim 2, JP 414 does not specifically teach that the polymer is in the recited form. 
Weir teaches that the same cationic copolymers comprising dimethylaminoethyl (meth) acrylate, methyl chloride salt and acrylamide may be obtained by emulsion polymerization, yielding a copolymer which is in the form of a reverse phase emulsion, granulated powder, or bead (Paragraphs [0020, 0049]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to consult the art of sludge dewatering to determine appropriate forms of the same polymer to use in the method of JP 414. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

With respect to claim 5, JP 414 teaches that the amphoteric polymer can be crosslinked via methylenebisacrylamide (Paragraph [0019]), but does not specifically teach a monomer according to formula 2. 
Weir discloses inclusion of diallyldimethyl ammonium chloride monomers in cross-linked cationic and/or amphoteric polymers (Paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to consult the art of sludge dewatering to determine appropriate crosslinking monomers for the same polymer to use in the method of JP 414. The selection of a known In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Weir et al. (U.S. Patent Publication # 2004/0124154), hereinafter “Weir”.
With respect to claim 1, Weir teaches a cationic polymer (b) comprising cationic monomers embodied as quaternary ammonium and acid salts of dimethylaminoethyl (meth) acrylate, methyl chloride salt and monomers of acrylamide (Paragraph [0042]), wherein the cationic acrylamide polymers may comprise 10 to 90% by weight acrylamide and 10 to 90% by weight cationic monomer(s) (Paragraph [0043]; a discrete ranges within “1 to 100 % of a cationic monomer” and “0 to 99% of a nonionic monomer”; “Polymer A”), wherein cationic acrylamide polymer (b) is cross-linked (Paragraph [0039]) and has a preferred intrinsic viscosity ranging from 1 to 4 dl/g (Paragraph [0045]). Dimethylaminoethyl (meth)acrylate methyl chloride quaternary ammonium salt meets formula (1) when R1 = H or methyl; R2 = R3 = R4 = methyl; A = oxygen; B = alkylene group having 2 carbons; and X = Cl-.
The intrinsic viscosity values disclosed by Weir in Paragraph [0045] appear to be measured in deionized water at room temperature (see Example in Paragraph [0050]), and therefore the limitations “at 30°C in a 1.0 N aqueous solution of sodium nitrate” are not met. Additionally, Weir discloses monomer content as weight percentages, and not mol% as claimed. It has been held that where the claimed parameters/properties may be expressed differently and thus may be distinct from what is disclosed in the prior art, it is incumbent upon applicants to establish that such difference is unobvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to employ the particular parameters as claimed, since it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33, and In re Russell, 169 USPQ 426.

With respect to claim 2, Weir teaches that the polymers may be obtained by emulsion polymerization, yielding a copolymer which is in the form of a reverse phase emulsion, granulated powder, or bead (Paragraph [0020]).
With respect to claims 3 and 4, Weir teaches that the disclosed cationic acrylamide polymer described above is added to sludge as an aqueous preparation after addition of cationic polymer (a) to dewater (dehydrate) the sludge, wherein cationic polymer (a) includes a copolymer of acrylamide and dimethylaminoethyl (meth)acrylate methyl chloride quaternary ammonium at the same proportions as disclosed for cationic polymer (b), 10 to 90% by weight acrylamide and 10 to 90% by weight cationic monomer(s) (Paragraph [0043]; a discrete ranges within “1 to 100 % of a cationic monomer” and “0 to 99% of a nonionic monomer”). 
With respect to claim 5, Weir discloses that a blend of monomers including diallyldimethyl ammonium chloride can be used as the cationic monomers for polymers (a) or (b) (Paragraph [0024]); it would have been obvious to the ordinary artisan to consult the general 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        26 January 2022